            Case 2:18-cv-00786-TSZ Document 58 Filed 01/18/19 Page 1 of 14



 1                                                               THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6

 7
                                        UNITED STATES DISTRICT COURT
 8
                                    WESTERN DISTRICT OF WASHINGTON
 9
     LVB-OGDEN MARKETING LLC,                                      Case No. 2:18-cv-00786-TSZ
10
                             Plaintiff,                            GARNISHEE DEFENDANT BANK
11                                                                 OF THE WEST’S REPLY TO
              v.                                                   PLAINTIFF’S RESPONSE TO JOINT
12                                                                 MOTIONS FOR RECONSIDERATION
     SHARON G. BINGHAM,                                            BY GARNISHEE BANK AND
13                                                                 DEFENDANT SHARON BINGHAM
                             Defendant.
14                                                                 NOTED FOR HEARING:
                                                                   JANUARY 18, 2019
15   BANK OF THE WEST,
16                           Garnishee.
17

18                                              I.       INTRODUCTION
19            Garnishee Defendant Bank of the West as Trustee for the Fisher Trusts (“Fisher
20   Trustee” or “Trustee”), by and through its undersigned attorneys of record, submits this reply
21   in support of its Motion for Reconsideration. Pursuant to Western District of Washington Local
22   Rule 7(h) and the authority cited herein, the Fisher Trustee respectfully requests that this Court
23   grant reconsideration of its November 21, 2018 Order, Dkt. #40 (the “Order”).
24            The Fisher Trustee maintains that reconsideration of the Order is appropriate and
25   justified. A significant misapprehension or misunderstanding between the Court and the
26   Trustee regarding the in camera submission of “Discretion Evidence” led to manifest error in
                                                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S REPLY TO PLAINTIFF’S RESPONSE TO             Attorneys at Law
                                                                                     1420 5th Avenue, Suite 3400
      MOTIONS FOR RECONSIDERATION BY GARNISHEE BANK AND DEFENDANT SHARON               Seattle, WA 98101-4010
                                                                                      Telephone: 206.622.1711
      BINGHAM: CASE NO. CASE NO. 2:18-CV-00786-RAJ - 1
     PDX\103332\240553\CWC\24521882.1
               Case 2:18-cv-00786-TSZ Document 58 Filed 01/18/19 Page 2 of 14



 1   the Order. The Court should reconsider its ruling on the Order in light of the in camera
 2   submission. The Trustee brought this evidence to the Court’s attention in August 2018 per the
 3   Court’s direction in an August 14, 2018 Minute Order (Dkt. #22). The Trustee only learned
 4   after the fact however, via the Order, that the Court had not reviewed the evidence and that the
 5   Court did not consider the submitted materials before it.
 6                                                    II.   AUTHORITY
 7               The unique procedural facts and background of this case justify reconsideration of the
 8   Court’s ruling on the parties’ respective summary judgment motions. From the early pleadings
 9   in this case, the Trustee has maintained that it exercised its discretion over the trust assets. 1
10   Evidence exists which demonstrates (1) the Fisher Trustee used its discretion to determine the
11   beneficiary of the Fisher Trusts is incapable of managing her assets to her own best interest
12   and advantage, and that (2) the Fisher Trusts’ assets are not currently ready for distribution to
13   the beneficiary or subject to garnishment. The in camera submission shows that the Fisher
14   Trustee exercised—and had been exercising—its discretion in this manner. The in camera
15   evidence was offered to the Court and submitted to the Court in strict compliance with the
16   Court’s August 14, 2018 Order. 2 Only after the parties concluded summary judgment briefing
17   and the Order was entered did the Trustee learn and understand that the Court had not reviewed
18   the in camera materials.
19               The perfect storm of events, highlighted in pages 5-8 of the Trustee’s Motion for
20   Reconsideration, Dkt. #42 (PROCEDURAL HISTORY RELATING TO IN CAMERA
21   DOCUMENTS), resulted in a manifest injustice to the Fisher Trusts and a manifest error in
22   the Order. With the fullest respect for the Court’s time and the standards for reconsideration,
23   and with an eye towards having matters decided upon substantive bases instead of technical or
24   procedural irregularities, reconsideration should be granted.
25
     1
26       Dkt. #11-1, p.12, l. 3.
     2
         Dkt. #22.
                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
         GARNISHEE DEFENDANT BANK OF THE WEST’S REPLY TO PLAINTIFF’S RESPONSE TO            Attorneys at Law
                                                                                       1420 5th Avenue, Suite 3400
         MOTIONS FOR RECONSIDERATION BY GARNISHEE BANK AND DEFENDANT SHARON              Seattle, WA 98101-4010
                                                                                        Telephone: 206.622.1711
         BINGHAM: CASE NO. CASE NO. 2:18-CV-00786-RAJ - 2
     PDX\103332\240553\CWC\24521882.1
               Case 2:18-cv-00786-TSZ Document 58 Filed 01/18/19 Page 3 of 14



 1               A.        Procedural irregularities led to the court’s misapprehension, and
                           directly caused a manifest injustice and error.
 2
                 Courts have discretion to grant reconsideration. 3 Reconsideration is an available
 3
     remedy where a misapprehension has occurred. 4 Grants of reconsideration are reviewed for
 4
     abuse of discretion only. 5
 5
                 The procedural complications in this case caused entry of summary judgment on a
 6
     technicality, rather than the true merits of the dispute. That outcome does not serve justice for
 7
     either party. The Ninth Circuit has stated that “a case should, whenever possible, be decided
 8
     on the merits.” 6 Reconsideration would allow the Court to appropriately examine the merits
 9
     of this case.
10
                           1.        Procedural irregularities relating to the submission and
11                                   treatment of the in camera evidence created manifest error.
12               Plaintiff’s response brief mentions that “reconsideration should not be granted, absent

13   highly unusual circumstances.” 7 This point is well-taken, but does not discourage

14   reconsideration here. In fact, reconsideration is a useful tool in a variety of unusual situations,

15   including cases like this one. Multiple jurisdictions recognize the value of reconsideration

16
     3
17     Medtrica Solutions Ltd. v. Cygnus Med. LLC, No. C12-538RSL, 2014 WL 11906650, at *2
     (W.D. Wash. July 10, 2014) (“the court exercises discretion to grant Medrica’s and Steris’s
18   motion for reconsideration); Beck v. Adams, No. 1:09-cv-00468-LJO-SMS PC, 2009 WL
     2171539, at *1 (E.D. Cal. July 21, 2009) (“The Court has discretion to reconsider and vacate
19   a prior order.”).
     4
       See Stobaugh v. Wood, 50 F.3d 16, 16 n.3 (9th Cir. 1995); Pac. Sound Res. v. Burlington
20   Northern and Santa Fe Railway Co., No. Co4-1654L, 2006 WL 1441983, at *1 (W.D. Wash.
     2006) (“The Western District of Washington allows a party to submit a motion for
21   reconsideration of a court order to propose review of matters that ‘were overlooked or
     misapprehended by the court.’”), citing LCR 7(h)(2).
     5
22     See Kaloud, Inc. v. Shisha Land Wholesale, Inc., 741 Fed. Appx. 393, 395 (9th Cir. 2018)
     (“A district court may grant a motion for reconsideration if it ‘committed clear error.’ . . . We
23   review for abuse of discretion.”) (internal citations omitted); see also In re Reynolds, 235 Fed.
     Appx. 487, 487 (9th Cir. 2007) (“We review for abuse of discretion a bankruptcy court’s
24   decision to grant a motion for reconsideration.”).
     6
       Falk v. Allen, 739 F.2d 461, 463 (9th Cir. 1984) (discussing the preference toward deciding
25   cases on the merits in context with a Federal Rule 60(b) motion for relief from default
     judgment) (emphasis added); accord United States v. Signed Personal Check No, 730 of
26   Yubran S. Mesle, 615 F.3d 1085, 1091 (9th Cir. 2010).
     7
       Kona Enter., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000).
                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
         GARNISHEE DEFENDANT BANK OF THE WEST’S REPLY TO PLAINTIFF’S RESPONSE TO            Attorneys at Law
                                                                                       1420 5th Avenue, Suite 3400
         MOTIONS FOR RECONSIDERATION BY GARNISHEE BANK AND DEFENDANT SHARON              Seattle, WA 98101-4010
                                                                                        Telephone: 206.622.1711
         BINGHAM: CASE NO. CASE NO. 2:18-CV-00786-RAJ - 3
     PDX\103332\240553\CWC\24521882.1
               Case 2:18-cv-00786-TSZ Document 58 Filed 01/18/19 Page 4 of 14



 1   where a court misunderstands or misapprehends a party. 8 In Bank of Waunakee, the Seventh
 2   Circuit quoted Justice Cardozo with regards to reconsideration and misapprehension:
 3                         Can it be that [the litigant] is remediless? An appeal will not aid
 4                         him, for that must be heard upon the papers on which the motion
                           was decided.... A grievous wrong may be committed by some
 5                         misapprehension or inadvertence by the judge for which there
                           would be no redress, if this power did not exist.9
 6
                 Courts widely encourage reconsideration for misapprehension and otherwise
 7
     manifestly unjust outcomes. Similar standards apply for Local Rule 7 and Federal Rule 59
 8
     motions. Rule 59 reconsideration is granted “to correct manifest errors of law or fact upon
 9
     which the judgment is based . . . to allow the moving party the opportunity to present newly
10
     discovered or previously unavailable evidence . . . to prevent manifest injustice . . . [or] to
11
     reflect an intervening change in controlling law.” 10 Manifest injustices are defined as “direct,
12
     obvious, and observable” errors; manifest errors are “plain and indisputable . . . amount[ing]
13
     to a complete disregard of the controlling law or the credible evidence in the record.” 11
14
                 The failure to consider the Discretion Evidence submitted in camera—or at least rule
15
     on the treatment of the evidence—caused a direct, obvious, and observable injustice to the
16
     Fisher Trustee. The Trustee originally identified the existence of the Discretion Evidence, and
17
     its confidential nature, in its response to Plaintiff’s Declaration Controverting the garnishment
18
     answer. (See Dkt. #11-1, p. 12 and note 3 “[t]he Trustee has exercised and continues to exercise
19
     that discretion” and “[i]f the Court requires further information regarding the Trustee’s basis
20

21   8
       See Leone v. United States, 233 F. Supp.3d 1366, 1371 (S.D. Fla. 2017) (“Instead a motion
22   for reconsideration is appropriate where the ‘Court has patently misunderstood a party. . . or
     has made an error not of reasoning but of apprehension.’”) (internal citations excepted);
     9
23     Id., 906 F.2d at 1191—92.
     10
        In re Oak Park Calabasas Condominium Ass’n, 302 B.R. 682, 283 (Bankr. C.D. Cal. 2003).
     11
24      Id., quoting Black’s Law Dictionary 563 (7th ed. 1999); see also In re Ludkte, No. 14-18207,
     2015 WL 6684222, at *2 (Bankr. W.D. Wash. June 30, 2015) (citing the Rule 59 standard and
25   comparing it to Local Rule 7(h)); Kowalski v. Anova Food, LLC, 958 F.Supp.2d 1147, 1154
     (D. Haw. 2013), (“a manifest error of law . . . must show that the Court ‘committed clear error
26   or that the initial decision was manifestly unjust.’”), quoting Reliance Ins. Co. v. Doctors
     Co., 299 F.Supp.2d 1131, 1154 (D. Haw. 2003).
                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
         GARNISHEE DEFENDANT BANK OF THE WEST’S REPLY TO PLAINTIFF’S RESPONSE TO            Attorneys at Law
                                                                                       1420 5th Avenue, Suite 3400
         MOTIONS FOR RECONSIDERATION BY GARNISHEE BANK AND DEFENDANT SHARON              Seattle, WA 98101-4010
                                                                                        Telephone: 206.622.1711
         BINGHAM: CASE NO. CASE NO. 2:18-CV-00786-RAJ - 4
     PDX\103332\240553\CWC\24521882.1
             Case 2:18-cv-00786-TSZ Document 58 Filed 01/18/19 Page 5 of 14



 1   for exercising its uncontrolled discretion, the Trustee will provide information for review in
 2   camera at the Court’s request.”). The Court ordered the submission (Dkt. #22), and the Trustee
 3   submitted the evidence in direct compliance. A simultaneous Minute Order was entered
 4   staying the prior order, but the Trustee had already made the submission. Ebel Decl., Dkt. #44,
 5   para. 5. There was no indication from the Court that it would not or had not reviewed the
 6   materials until the Order was entered. The Trustee reasonably believed it had put forth the
 7   evidence to the Court’s attention before the Order was decided. The procedural irregularity
 8   between the Court’s decisions on summary judgment and the time at which it informed the
 9   parties it would not consider the in camera evidence created a misunderstanding between the
10   Court and the Garnishee Defendant. The result was a manifest injustice to the Trusts.
11                      2.        The Court’s request for in camera review and subsequent
                                  determinations are directly linked to manifest error.
12
              The Court at page 7 of the Order relies on In re Pettit for the proposition that “where a
13
     valid spendthrift trust exists… the portion of the trust which has accrued and is ready for
14
     distribution to the beneficiary is subject to seizure.” 12 In determining what portion of the
15
     Fisher Trusts may have accrued and been ready for distribution to the Defendant, the Court
16
     found that the Fisher Trust documents give the Trustee uncontrolled discretion only in the
17
     context of making a determination the beneficiary is incapable of managing the assets to her
18
     own best interest and advantage.
19
              The Court’s finding means that the Trustee had to exercise its uncontrolled discretion
20
     in order for the Trusts’ assets not to be considered ready for distribution to the beneficiary.
21
     However, the Court, in the same Order, also determined it would not consider the in camera
22
     evidence which directly related to the Trustee’s basis for exercising its uncontrolled discretion
23
     and had been submitted specifically in response to the Court’s August 14, 2018 Minute Order.
24
     By not considering the in camera submission or that the Trustee exercised its discretion, the
25

26   12
          61 B.R. 341 (W.D. Wash. Bankr. 1986), at 346
                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S REPLY TO PLAINTIFF’S RESPONSE TO            Attorneys at Law
                                                                                    1420 5th Avenue, Suite 3400
      MOTIONS FOR RECONSIDERATION BY GARNISHEE BANK AND DEFENDANT SHARON              Seattle, WA 98101-4010
                                                                                     Telephone: 206.622.1711
      BINGHAM: CASE NO. CASE NO. 2:18-CV-00786-RAJ - 5
     PDX\103332\240553\CWC\24521882.1
            Case 2:18-cv-00786-TSZ Document 58 Filed 01/18/19 Page 6 of 14



 1   Court consequently determined the Fisher Trust assets were ready for distribution and actual
 2   property of the beneficiary. 13 Respectfully, had the Court considered the in camera evidence,
 3   or informed the parties prior to the briefing deadline that it would not, then the Court would
 4   have found the Fisher Trustee had indeed exercised its, and that the beneficiary in fact had no
 5   mechanism to demand distribution of trust assets. The result was a manifest injustice to the
 6   Trusts and the Defendant. The outcome is contrary to the facts and merits of the case.
 7                      3.        Plaintiff’s additional arguments regarding manifest error fail.
 8            Plaintiff asserts numerous arguments in support of its position that no manifest error
 9   occurred in connection with the in camera evidence. Notwithstanding that Plaintiff ignores the
10   Trustee’s cited authority that a manifest injustice qualifies as a manifest error, Plaintiff’s
11   arguments fail on separate grounds.
12            First, it does not matter whether the Trustee referred to the in camera submission in the
13   summary judgment briefing or not. Plaintiff’s argument belies the point. The Trustee (and
14   impliedly the Plaintiff) believed the evidence was already before the Court.
15            Second, Plaintiff is incorrect that the Trustee was aware that the in camera materials
16   were not before the Court. The Declaration of David Ebel, Dkt. #44, paras. 2-5, explains the
17   Trustee and its counsel’s understandings as to the treatment of the in camera evidence.
18   Further, the procedural history relating to the in camera submission, particularly the timing of
19   the filings and the absence of any information from the Court whether the in camera evidence
20   had been reviewed or not, justifies the Trustee’s belief and why it was reasonable. Even
21   Plaintiff’s own briefing implies it thought the evidence was before the Court. At Dkt. #28, p.3,
22   ll. 5-8 after the in camera submission and after the Court’s simultaneous Minute Order staying
23   the order to submit the materials in camera, Plaintiff writes “[i]f there is any further delay in
24
     13
25      This is reflected in a footnote to the Court’s reference to In re Pettit, where the Court
     provided that the Trustee’s citation to BF Goodrich v. Thrash, 15 Wash.2d 624 (1942), was
26   misplaced since “the beneficiaries in BF Goodrich had no mechanism to demand distribution
     of trust assets.”
                                                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S REPLY TO PLAINTIFF’S RESPONSE TO             Attorneys at Law
                                                                                     1420 5th Avenue, Suite 3400
      MOTIONS FOR RECONSIDERATION BY GARNISHEE BANK AND DEFENDANT SHARON               Seattle, WA 98101-4010
                                                                                      Telephone: 206.622.1711
      BINGHAM: CASE NO. CASE NO. 2:18-CV-00786-RAJ - 6
     PDX\103332\240553\CWC\24521882.1
            Case 2:18-cv-00786-TSZ Document 58 Filed 01/18/19 Page 7 of 14



 1   providing [the in camera evidence] to Plaintiff, Plaintiff respectfully requests that the Court
 2   vacate the current September 6, 2018 deadline for motions for summary judgment. Dkt. #24.
 3   Plaintiff cannot reasonably be expected to engage in motion practice based on secret evidence
 4   it has not been provided.”
 5            Third, the Trustee does not ask in this motion that summary judgment be based on in
 6   camera submissions. Just the contrary, the Trustee identifies the procedural irregularities and
 7   resulting manifest injustice associated with the in camera evidence and asks the Court to
 8   reconsider its prior ruling in light of this evidence, which the Trustee reasonably attempted to
 9   bring to the Court’s attention in August and which is now indisputably of record.
10            Fourth, Plaintiff’s argument that it should have had access to the documents in August
11   is unrelated to this motion or the motion for summary judgment. Whether or not the documents
12   needed to be filed under seal is irrelevant. The Court ordered the in camera submission, the
13   Trustee complied, and there was a resulting misunderstanding as to the treatment of that
14   evidence.
15            B.        The in camera evidence constitutes new evidence because the Fisher
                        Trustee exercised reasonable diligence to bring it to the Court’s
16                      attention in August 2018 and only learned at the time of the Court’s
                        November 21, 2018 Order that the evidence had not been reviewed
17                      by the Court.
18            Local Civil Rule 7(h) requires a showing of manifest error or “a showing of new facts
19   or legal authority which could not have been brought to [the Court’s] attention earlier with
20   reasonable diligence.” Plaintiff argues that the in camera evidence is not new evidence
21   because it existed before the parties filed their motions for summary judgment. This is not the
22   test. The test is whether the evidence could have been brought to the Court’s attention earlier
23   with reasonable diligence.
24            In this instance, the Fisher Trustee did bring the in camera evidence to the Court’s
25   attention by referencing it and, more importantly, by submitting it to the Court for the Court’s
26   in camera review. The Fisher Trustee did exactly as ordered by the Court. The efforts to bring
                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S REPLY TO PLAINTIFF’S RESPONSE TO            Attorneys at Law
                                                                                    1420 5th Avenue, Suite 3400
      MOTIONS FOR RECONSIDERATION BY GARNISHEE BANK AND DEFENDANT SHARON              Seattle, WA 98101-4010
                                                                                     Telephone: 206.622.1711
      BINGHAM: CASE NO. CASE NO. 2:18-CV-00786-RAJ - 7
     PDX\103332\240553\CWC\24521882.1
            Case 2:18-cv-00786-TSZ Document 58 Filed 01/18/19 Page 8 of 14



 1   the evidence to the Court’s attention were reasonable. Only after the fact, in the Order, did the
 2   Trustee learn that its efforts were unsuccessful and/or that the Court did not review the
 3   materials. Indeed, the procedural irregularities with the in camera submission caused
 4   confusion among all parties as to the Court’s treatment. Even the Plaintiff alluded to the in
 5   camera evidence as “secret evidence” before the Court. Pages 5 through 8 of the Fisher
 6   Trustee’s Motion for Reconsideration detail the procedural history relating to the in camera
 7   evidence. See Dkt. #42, p. 5-8.
 8            As an additional matter, the Trustee disputes Plaintiff’s characterization of the in
 9   camera evidence as not “new” for several other reasons. First, the in camera evidence is
10   certainly “new” as to Defendant Bingham, as she did not previously have access to it. Second,
11   Plaintiff’s primary argument for the proposition that the in camera evidence is not “new” is
12   that “[b]oth BOTW and Defendant offer ‘no reason why the [declarations] could not have been
13   obtained’ earlier and filed with their summary judgment papers.” Pl. Response at 4. The
14   declarations of Thibedeau, Bucklin and Hobson should be considered by the Court because
15   they provide context for the in camera evidence. They would not have been appropriate at the
16   time of the in camera submission. The Trustee’s file documents were submitted to the Court
17   but briefing and newly prepared witness declarations were not, as they could have been
18   considered ex parte submissions outside the scope of the Court’s order. Only now, in light of
19   the procedural history and the Order, are they appropriate to provide context for the new
20   evidence of record. Their submission was necessitated at this juncture by the reconsideration
21   motions.
22            C.        If evidence that the Trustee exercised its discretion is relevant, then
                        the in camera evidence warrants a reversal or modification of the
23                      Court’s Order.
24                      1.        Application of In re Petit results in finding that the Trust assets
                                  are not subject to garnishment.
25
              The court at page 7 of the Order relies on In re Pettit for the proposition that “where a
26

                                                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S REPLY TO PLAINTIFF’S RESPONSE TO              Attorneys at Law
                                                                                      1420 5th Avenue, Suite 3400
      MOTIONS FOR RECONSIDERATION BY GARNISHEE BANK AND DEFENDANT SHARON                Seattle, WA 98101-4010
                                                                                       Telephone: 206.622.1711
      BINGHAM: CASE NO. CASE NO. 2:18-CV-00786-RAJ - 8
     PDX\103332\240553\CWC\24521882.1
            Case 2:18-cv-00786-TSZ Document 58 Filed 01/18/19 Page 9 of 14



 1   valid spendthrift trust exists… the portion of the trust which has accrued and is ready for
 2   distribution to the beneficiary is subject to seizure.“ 14 As mentioned above, the Court also
 3   submitted that the Trustee’s citation to BF Goodrich v. Thrash 15 was misplaced because “the
 4   beneficiaries in BF Goodrich had no mechanism to demand distribution of trust assets.” This
 5   is the crux of the matter: whether the beneficiary has the ability to demand distribution from
 6   the Fisher Trusts. Respectfully, the Court’s application and/or interpretation of In re Pettit was
 7   incomplete and it was error to find B.F. Goodrich inapplicable. Both cases say similar things,
 8   cite to almost identical statutory language, 16 and are consistent with the findings in Knettle v.
 9   Knettle. 17 That is, where property has been held in an actively managed trust, or the property
10   has proceeded from a person other than the beneficiary, it is a valid Washington statutory
11   spendthrift trust. Where a valid spendthrift trust exists, only the portion that is currently ready
12   for distribution to the beneficiary is subject to seizure.
13            In the In re Pettit case, a bankruptcy case, the issue was whether a debtor’s beneficial
14   interest in two employee benefit plans were property of the bankruptcy estate. The Court found
15   that the employee plans must be examined under Washington state law to determine whether
16   or not they would qualify as spendthrift trusts and that if they were so qualified, they would be
17   excluded from the estate under section 541(c)(2). The Court in In re Pettit acknowledged that
18   “the degree of control that the debtor may exercise over the trust assets is a crucial factor in
19   determining the issue of inclusion in, or exclusion from, the bankruptcy estate.” 18
20            The two employee benefit plans in In re Pettit are distinct. The first was a savings plan
21   that allowed the debtor to withdraw the entire savings plan’s vested amount at any time the
22
     14
23      61 B.R. 341 (W.D. Wash. Bankr. 1986) at 346.
     15
        15 Wash.2d 624 (1942)
     16
24      This language is currently found in RCW 6.32.250, “This chapter does not authorize the
     seizure of, or other interference with . . . (2) any money, thing in action or other property held
25   in trust for a judgment debtor where the trust has been created by, or the funds so held in trust
     has proceeded from, a person other than the judgment debtor.”
     17
26      Knettle v. Knettle, 197 Wash. 225, 84 P.2d 996 (1938).
     18
        Id. at 346.
                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S REPLY TO PLAINTIFF’S RESPONSE TO            Attorneys at Law
                                                                                    1420 5th Avenue, Suite 3400
      MOTIONS FOR RECONSIDERATION BY GARNISHEE BANK AND DEFENDANT SHARON              Seattle, WA 98101-4010
                                                                                     Telephone: 206.622.1711
      BINGHAM: CASE NO. CASE NO. 2:18-CV-00786-RAJ - 9
     PDX\103332\240553\CWC\24521882.1
             Case 2:18-cv-00786-TSZ Document 58 Filed 01/18/19 Page 10 of 14



 1   debtor wished to do so. 19 Based on this finding, that the debtor could withdraw the savings
 2   plan assets on demand, the Court found that this plan is not an enforceable spendthrift trust
 3   under Washington law, that the assets to belong to the debtor, and the funds are property of
 4   the estate. 20
 5            The second plan addressed was an employee stock ownership plan (“ESOP”). It “is
 6   funded solely by the employer and the stock so held may be reached by the employee only
 7   under strictly limited circumstances.” 21 The analysis of this latter plan in connection with
 8   Washington law on treatment of spendthrift trusts is more complicated than the savings plan.
 9   With the ESOP, there was distinct treatment of shares contributed by the employer prior to
10   1983 and those shares contributed after 1983. The court found that:
11                      contributions made prior to 1983 as to which the seven year trust
12                      period still attached are also the subject of a valid spendthrift trust
                        since the beneficiary could not reach them until after the trust
13                      period expired. As to the stock contributed prior to 1983 which
                        had passed beyond the seven year trust period, and therefore was
14                      subject to disbursement to the beneficiary on demand, it was no
                        longer protected by the spendthrift provisions of the trust. 22
15
     The Court found that the ESOP was not property of the estate because it was an enforceable
16
     spendthrift trust (i.e., the debtor/beneficiary could not demand the plan assets.). “That portion,
17
     however, which was distributable at the time the petition was filed is property of the estate
18
     because the restriction on the beneficial interest no longer applied.” 23
19
              Like our case, there is no debate that the employee benefits plan assets in In re Petit
20
     could one day be distributable to the debtor/beneficiary. The issue was that the assets in the
21
     ESOP plan were not yet distributable to her because she could not demand that those funds be
22
     distributed to her at that time. Therein lies the key distinction. Like the ESOP plan in In re
23

24   19
          Id.
     20
25        Id.
     21
          Id.
     22
26        Id. at 346-347 (emphasis added)
     23
          Id. at 347.
                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S REPLY TO PLAINTIFF’S RESPONSE TO               Attorneys at Law
                                                                                       1420 5th Avenue, Suite 3400
      MOTIONS FOR RECONSIDERATION BY GARNISHEE BANK AND DEFENDANT SHARON                 Seattle, WA 98101-4010
                                                                                        Telephone: 206.622.1711
      BINGHAM: CASE NO. CASE NO. 2:18-CV-00786-RAJ - 10
     PDX\103332\240553\CWC\24521882.1
           Case 2:18-cv-00786-TSZ Document 58 Filed 01/18/19 Page 11 of 14



 1   Petit, the Fisher Trust assets do not belong to the defendant/beneficiary for purposes of
 2   garnishment because she cannot demand that those assets be distributed to her and
 3   automatically have them distributed. This is because prior to the subject garnishment the
 4   Fisher Trustee exercised its discretion and determined that the beneficiary is incapable of
 5   managing the assets to her own best interest and advantage and therefore withheld distribution
 6   of the Fisher Trusts assets.
 7            In interpreting the language of the Fisher Trusts, the Court determined the Trustee’s
 8   uncontrolled discretion related only to its ability to make a determination of whether the
 9   beneficiary is incapable of managing the assets of the Trusts to her own best interest and
10   advantage. Should the Trustee make this determination, the Trustee would be able to withhold
11   distributions (as it did) and prevent the beneficiary from accessing the Fisher Trust assets (as
12   it did). The Fisher Trust assets would not be ready for distribution to the beneficiary and
13   therefore would not be subject to garnishment and seizure.
14            The critical component of the Court’s analysis of whether the Fisher Trusts are subject
15   to garnishment is therefore whether or not the Trustee exercised its discretion to determine that
16   the beneficiary is incapable of managing the assets of the trust to her own best interest and
17   advantage. The Fisher Trustee had previously stated it had made this determination 24 and it
18   submitted evidence it had exercised its discretion prior to the garnishment to the Court pursuant
19   to the Court’s Minute Order of August 14, 2018. 25
20                      2.        Failure to review in camera evidence results in distorted holding
                                  and manifest injustice.
21
              The Court’s decision to not consider the in camera evidence in its possession was error.
22
     The Court was aware the evidence had been submitted to address the Fisher Trustee’s use of
23
     its discretion. Not reviewing that evidence meant that the Court did not consider any evidence
24
     24
25     Dkt. #11-1, p.12, line 3
     25
       It should be noted, as argued in the Trustee’s Motion for Summary Judgment, that the Fisher
26   Trusts continue to be valid Washington Discretionary Spendthrift Trusts, and their assets are
     not garnishable pursuant to RCW 6.32.250.
                                                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S REPLY TO PLAINTIFF’S RESPONSE TO             Attorneys at Law
                                                                                     1420 5th Avenue, Suite 3400
      MOTIONS FOR RECONSIDERATION BY GARNISHEE BANK AND DEFENDANT SHARON               Seattle, WA 98101-4010
                                                                                      Telephone: 206.622.1711
      BINGHAM: CASE NO. CASE NO. 2:18-CV-00786-RAJ - 11
     PDX\103332\240553\CWC\24521882.1
           Case 2:18-cv-00786-TSZ Document 58 Filed 01/18/19 Page 12 of 14



 1   of the Trustee’s exercise of discretion or restriction on distributions from the Fisher Trusts.
 2   That outcome is incompatible with the court’s earlier request for the evidence, as well as the
 3   purported relevance both the Plaintiff and the Court deemed it had. To the extent that the
 4   Trustee’s exercise of discretion forms the crux of the Court’s classification of the Fisher Trusts
 5   as Discretionary Spendthrift Trusts, evidence of prior use of discretion was of the utmost
 6   importance.
 7            The Trustee in no way attempted to hide this evidence or reserve it for a later time. To
 8   the contrary, even when arguing that it was both confidential and irrelevant, the Trustee still
 9   offered it to the Court. That offer is evidence of reasonable diligence, and its acceptance by
10   the Court was a reasonably interpreted signal that it was “before the Court” for review. All
11   parties, regardless of their ability to access the evidence, were aware of its existence and
12   waiting in anticipation of the decision rendered on the in camera materials. To now deny the
13   Trustee—who was, respectfully, blindsided in learning that the evidence had not been
14   reviewed—reconsideration in this situation would work a substantial injustice and decide an
15   important portion of this case on the basis of a procedural technicality, rather than the merits
16   of the underlying case or the status of the controlling law.
17                                                III.    CONCLUSION
18            Cases should be decided on the merits, not technicalities or procedural irregularities.
19   For the reasons set forth above, the Fisher Trustee’s Motion for Reconsideration should be
20   granted.
21            ///
22            ///
23            ///
24            ///
25            ///
26

                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S REPLY TO PLAINTIFF’S RESPONSE TO            Attorneys at Law
                                                                                    1420 5th Avenue, Suite 3400
      MOTIONS FOR RECONSIDERATION BY GARNISHEE BANK AND DEFENDANT SHARON              Seattle, WA 98101-4010
                                                                                     Telephone: 206.622.1711
      BINGHAM: CASE NO. CASE NO. 2:18-CV-00786-RAJ - 12
     PDX\103332\240553\CWC\24521882.1
           Case 2:18-cv-00786-TSZ Document 58 Filed 01/18/19 Page 13 of 14



 1            Dated this 18th day of January, 2019.
 2                                                        SCHWABE, WILLIAMSON & WYATT, P.C.
 3

 4                                                        By:      /s/ David R. Ebel
                                                                   David R. Ebel, WSBA #28853
 5                                                                 Email: debel@schwabe.com
 6                                                        By:      /s/ M. John Way
                                                                   M. John Way, WSBA #37052
 7                                                                 Email: mjway@schwabe.com
                                                                   Attorneys for Bank of the West as
 8                                                                 Trustee for O.D. Fisher Trust and Nellie
                                                                   Hughes Fisher Trust
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S REPLY TO PLAINTIFF’S RESPONSE TO               Attorneys at Law
                                                                                       1420 5th Avenue, Suite 3400
      MOTIONS FOR RECONSIDERATION BY GARNISHEE BANK AND DEFENDANT SHARON                 Seattle, WA 98101-4010
                                                                                        Telephone: 206.622.1711
      BINGHAM: CASE NO. CASE NO. 2:18-CV-00786-RAJ - 13
     PDX\103332\240553\CWC\24521882.1
           Case 2:18-cv-00786-TSZ Document 58 Filed 01/18/19 Page 14 of 14



 1                                      CERTIFICATE OF SERVICE
 2           The undersigned declares under penalty of perjury, under the laws of the State of
 3   Washington, that the following is true and correct:
 4           That on the 18th day of January, 2019, I electronically filed the foregoing
 5   GARNISHEE DEFENDANT BANK OF THE WEST’S REPLY TO PLAINTIFF’S
 6   RESPONSE TO JOINT MOTIONS FOR RECONSIDERATION BY GARNISHEE
 7   BANK AND DEFENDANT SHARON BINGHAM with the Clerk of the Court using the
 8   CM/ECF system.
 9             William R. Squires III                      Nathan J. Arnold
               Email: rsquires@corrcronin.com              Email: nathan@jjalaw.com
10             Corr Cronin LLP                             Johnston Jacobowitz & Arnold, PC
               1001 Fourth Avenue, Suite 3900              2701 First Avenue, Suite 200
11             Seattle, WA 98154                           Seattle, WA 98121
               Tel: 206.625.8600                           Tel: 206.866.3230
12             Fax: 206.625.0900                           Fax: 206.866.3234
               Attorney for Plaintiff LVB-Ogden            Attorney for Defendant Sharon
13             Marketing LLC                               Bingham
14

15
                                                  /s/ David R. Ebel
16                                                David R. Ebel, WSBA #28853
17

18

19

20

21

22

23

24

25

26

                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
      CERTIFICATE OF SERVICE - 1                                               Attorneys at Law
                                                                               U.S. Bank Centre
                                                                          1420 5th Avenue, Suite 3400
                                                                            Seattle, WA 98101-4010
                                                                           Telephone 206-622-1711
     PDX\103332\240553\CWC\24521882.1
